The opinion of the Court was drawn up by
Davis, J.
It is admitted by the counsel for the plaintiff that, upon the findings of the jury, the rights of Pratt and Elwell were those of “tenants at will.” This is correct. Cheever v. Rearson, 16 Pick., 266. Such a right would continue until the property was removed, (unless sooner terminated by a notice under the statute therefor,) if the property should be removed within a reasonable time. Gilmore v. Wilbur, 12 Pick., 120.
*364If Elwell and Pratt put the hay into the plaintiff’s barn by his permission, they had the right, after it was divided, to enter and take it away within a reasonable time. The plaintiff might revoke the license as to its remaining there, giving them a sufficient time to remove it. But the proposition, that he could so revoke it that they would have no right to take it away, is absurd.
It was substantially a sale of one half of the hay by the plaintiff, the other half thereof being cut in payment. The right of the vendees to enter and take it, away cannot be doubted. Nettleton v. Sikes, 8 Met., 34. The jury must have found that the hay had been divided by the parties before it was taken. There was no error in the instructions given, or in refusing to give those which were requested and not given.

Exceptions overruled.

Tenney, C. J., Appleton, Cutting, May and Goodenow, JJ., concurred.